By the Court,

Savage, Ch. J.
The expenses incurred by Whitehead, consequent upon his arrest, were not stated in the declaration; and as it cannot be said that they were the legal and natural consequence of the arrest, the judge erred in receiving the testimony objected to. It is wrong to permit any evidence to be given to a jury but such as may properly influence their verdict. The admission of that objected to in this case was an infringement of this rule. The judgment must be reversed.
Judgment reversed, and venire de novo.